          Case 3:18-cv-00283-SB      Document 93-2      Filed 02/15/19   Page 1 of 2




Daniel DiCicco, OSB # 073730
205 SE Spokane St Suite 300
Portland OR 97202
v: 503.967.3996
e: dan@diciccolegal.com
Attorney for Plaintiff




                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


 STAY FROSTY ENTERPRISES LLC, an Oregon                              Case No. 3:18-cv-00283-SB
 Limited Liability Company,

                                      Plaintiff,
                                                             DECLARATION OF DANIEL DICICCO
 v.

 AMAZON.COM, INC et al

                                   Defendant.


Under penalty of perjury I affirm that the following is true to the best of my knowledge

and belief:


      1. I am the attorney for Stay Frosty and pursuant to FRCP 56(d), by this declaration
         I affirm that I cannot fully justify my opposition to SunFrog’s motion for summary
         judgment without first taking discovery.
      2. The complete scope of the discovery I intend to take from SunFrog includes
         analysis of their web traffic, marketing channels, usage of Stay Frosty’s art in
         contexts other than offering it for sale (such as in advertising other products and
         in providing features to other users), the timeliness of SunFrog’s responsiveness



Page 1 – DECLARATION OF DANIEL DICICCO
       Case 3:18-cv-00283-SB       Document 93-2      Filed 02/15/19    Page 2 of 2




      to takedown requests, SunFrog’s revenue, SunFrog’s anti-infringement efforts
      and their efficacy, and more.
   3. Although I believe that SunFrog has effectively pled itself out of court with its
      most recent motion, to the extent that SunFrog can survive, we believe proper
      discovery will lead to a fair adjudication of this case and allow us to overcome
      any of the affirmative defenses raised by SunFrog.



                                                 Respectfully Submitted by:

Dated February 15, 2019
                                                        /s/ Daniel DiCicco
                                                        Daniel DiCicco, OSB # 073730
                                                        205 SE Spokane St. Suite 300
                                                        Portland OR
                                                        97202
                                                        v: 503.967.3996
                                                        e: dan@diciccolegal.com


                                                        Attorney for Plaintiff




Page 2 – DECLARATION OF DANIEL DICICCO
